Title: James Lovell to Abigail Adams, 29 November 1781
From: Lovell, James
To: Adams, Abigail


     
      Madam
      
       Novr. 29 1781
      
     
     My Almanac says that I wrote to you on the 9th. of October, but your Favour of Sepr. 26. received the 8th. of Octr. is not endorsed answered. Is this the Reason of your Silence? Or, Heaven forbid it! are you sick? At best, I fear you are in Distress.—Mr. Adams was well late in Augst., but I cannot conceal my anxieties about your second Son, who was to take Passage with Gillon. That Frigate which was to bring him was forced out to Sea without taking the Merchantmen under Convoy, which had been loaded with a View of having her Protection. 13 Weeks have elapsed since. I do not however despair of her Arrival. I only deal justly by you in giving the real State of the Case that your Hopes may be duely regulated.
     I do not now answer your Letter. I write for Post Conveyance and am not in the Humour to use Cyphers.
     I find by a Letter of Sepr. 13th. from Doctr. Franklin that Mr. Adams had received our Proceedings of June before the Doctor’s Communication of them: I mean those Proceedings to which you refer in your Letter now before me. I wish much to learn the Effect upon his Philosophy. I feel Satisfaction in thinking him a much calmer Man than myself. Whatever he determines will be well weighed. He is practised in sacrificing his personal Feelings and Interest to his Country.
     I have received some Gazettes from him without a Line of Epistle. This is not the only Reason I have for thinking that my Letters Via France do not reach his Eye.
     
      I hope you are not very ill. You are surely not very well. Yr. m h Servant,
      J. L.
     
    